[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 January 25, 2007
                                No. 06-12741                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                             BIA No. A95-264-665

CANMA LILIANA AREVALO VELASQUEZ,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (January 25, 2007)

Before BIRCH, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Canma Liliana Arevalo Velasquez, through counsel, seeks review of the

order by the Board of Immigration Appeals (“BIA”) that affirms denial of asylum
and withholding of removal by the immigration judge (“IJ”). We DENY her

petition.

                                 I. BACKGROUND

       On appeal, as in the immigration proceedings, Arevalo Velasquez argues

that she demonstrated past persecution and a well-founded fear of future

persecution because of her political opinion as imputed by the Revolutionary

Armed Forces of Colombia (“FARC”), a guerilla group. Specifically, she contends

that she received death threats because of her political opinion and membership in

a particular social group as a leader at her high school. She argues that her life will

be in danger if she is sent back to Colombia and requests that all the evidence be

examined because an erroneous decision could result in the loss of her life.

       The IJ denied Arevalo Velasquez’s application for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment, 8 U.S.C. §§ 1158,

1231; 8 C.F.R. § 208.16(c), and ordered her removed to Colombia. In his oral

decision, the IJ noted that Arevalo Velasquez’s testimony was unsupported by

documentation, other than general reference letters and a Colombian doctor’s note

that she suffered from stress. Administrative Record (“AR”) at 32. The IJ further

noted the coincidence that Arevalo Velasquez, despite testifying that she had no

intention of leaving Colombia, applied for a visa just one month before the meeting
                                           2
that led to her departure. Id. at 32-33. The IJ found that Arevalo Velasquez had

not established that she had ever been physically harmed or that she had a well-

founded fear of future persecution and noted that her mother had experienced no

problems in Colombia. Id. at 33. Even assuming Arevalo Velasquez’s testimony

was totally candid, the IJ found that she had not established a nexus between any

alleged future or past persecution and one of the protected statutory grounds,

because resistance to guerilla recruiting efforts did not fall within the statute’s

protection. Id. at 32-33. Additionally, since she failed to meet the burden of proof

required for asylum, the IJ found that she failed to meet the higher standard for

withholding of removal. Id. at 33-34.

      Arevalo Velasquez filed a notice of appeal with the BIA and argued that the

IJ erred in not finding that Arevalo Velasquez had provided sufficient evidence to

support her eligibility for asylum and withholding of removal. Arevalo Velasquez

contended that she was in extreme danger because of her political opinion, as

imputed by the guerillas, and her refusal to collaborate with them. She further

alleged that her testimony demonstrated her open and public opposition to FARC

and that FARC had retaliated via threats, intimidation, and an attempt on her life.

According to Arevalo Velasquez, these incidents proved that she had demonstrated

a well-founded fear of persecution, because any reasonable person in her situation

would fear future persecution. The government did not respond. The BIA
                                            3
affirmed the IJ’s decision and adopted it. This petition followed.

                                  II. DISCUSSION

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). In this case, the BIA adopted the IJ’s decision.

Consequently, we review the IJ’s decision. To the extent that the IJ’s decision was

based on a legal determination, our review is de novo. Nreka v. United States

Attorney Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). The IJ’s factual

determinations are reviewed under the substantial-evidence test, and we must

affirm the IJ’s decision “if it is 'supported by reasonable, substantial, and probative

evidence on the record considered as a whole.'” Al Najjar, 257 F.3d at 1283-84

(citation omitted). The fact that evidence in the record may support a conclusion

contrary to the administrative findings is not enough to justify a reversal; instead,

reversal is appropriate “only when the record compels” it. Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004), cert. denied, 544 U.S. 1035, 125 S.Ct. 2245

(2005).

      An alien who arrives in or is present in the United States “may apply for

asylum.” Immigration & Nationality Act (“INA”) § 208(a)(1), 8 U.S.C. §

1158(a)(1). The Secretary of Homeland Security and the Attorney General have

the discretion to grant asylum if the alien meets the INA’s definition of “refugee.”
                                           4
INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is defined as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion . . . .

INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A). The asylum applicant has the

burden of proving statutory refugee status. Al Najjar, 257 F.3d at 1284. For

asylum eligibility, the alien, with specific and credible evidence, must establish:

(1) past persecution because of a statutorily listed factor; or (2) a “well-founded

fear” that the statutorily listed factor will cause future persecution. 8 C.F.R.

§ 208.13(a), (b); Al Najjar, 257 F.3d at 1287. If an alien does not establish past

persecution, he or she bears the burden of showing a well-founded fear of future

persecution by showing that: (1) he or she fears persecution based on membership

in a protected group; (2) there is a reasonable possibility that he or she will suffer

persecution if removed to his or her native country; and (3) he or she is unwilling

or unable to avail himself or herself of the protection of that country because of

such fear. 8 C.F.R. § 208.13(b)(2)(i)(A)-(C). Although neither the INA nor the

regulations define “persecution,” we have recognized holdings of other circuits that

define “'persecution' [a]s an 'extreme concept,' requiring 'more than a few isolated

                                            5
incidents of verbal harassment or intimidation,' and that '[m]ere harassment does

not amount to persecution.'” Sepulveda v. U.S. Attorney General, 401 F.3d 1226,

1231 (11th Cir. 2005) (per curiam) (citation omitted) (second alteration in

original).

       When claiming persecution based on a political opinion, an alien may

receive relief based on an imputed political opinion not actually held by the alien.

Sanchez v. U.S. Attorney Gen., 392 F.3d 434, 438 (11th Cir. 2004) (per curiam).

The alien must establish a connection between the persecution and a statutory

ground by providing “'detailed facts showing a good reason to fear that he or she

will be singled out for persecution'” on that ground. Al Najjar, 257 F.3d at 1287

(citation omitted). “It is not enough to show that she was or will be persecuted or

tortured due to her refusal to cooperate with the guerillas.” Sanchez, 392 F.3d at

438.

       In addition to seeking asylum, the alien also may seek withholding of

removal. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). One significant difference

between proving asylum eligibility and withholding of removal eligibility is that,

to merit the latter, the alien must prove that future persecution would occur more

likely than not. Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir.

2003). Because the more-likely-than-not standard that applies to withholding of

removal is more stringent than the well-founded-fear standard that applies to
                                          6
asylum, ineligibility for asylum generally precludes withholding of removal

eligibility. Al Najjar, 257 F.3d at 1292-93.

      Substantial evidence supports the IJ’s decision that Arevalo Velasquez was

not entitled to asylum or withholding of removal under the INA. An examination

of the record does not demonstrate any specific, detailed evidence regarding any

past persecution or a well-founded fear of future persecution that would compel

reversal. Arevalo Velasquez’s alleged past persecution occurred when a FARC

recruiter made telephone calls to her, and two people came to her school to look for

her three months after she had refused to join FARC. AR at 74-75. Arevalo

Velasquez was never harmed, and the telephone calls, even if menacing, would not

compel the reversal of the IJ’s decision. See Sepulveda, 401 F.3d at 1231.

      Nor does Arevalo Velasquez offer any compelling evidence of a well-

founded fear of future persecution. She alleges that the guerillas will kill her if she

returns, but Arevalo Velasquez’s mother, who reported the names of individuals

recruiting students to the army and police, remains unharmed in Colombia. AR at

76; see Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (per

curiam) (recognizing that a petitioner’s well-founded fear claim is contradicted

where petitioner has family living unharmed in the alleged dangerous area).

Furthermore, even assuming that the guerillas were harassing Arevalo Velasquez,

there is little evidence that it was based on a statutorily protected ground. Arevalo
                                           7
Velasquez argues that her persecution was based on her political beliefs and her

membership in a high-school-leaders group. She testified, however, that she feared

for her life because she could identify guerilla members and their urban infiltration

plan as outlined at the recruiting meeting. AR at 76. Having too much knowledge

about guerilla plans does not constitute a political opinion. See Sanchez, 392 F.3d

at 438 (citing persuasive authority that private acts of violence do not constitute

evidence of persecution on the basis of a statutorily protected ground).

      Because Arevalo Velasquez failed to establish either past persecution or a

well-founded fear of future persecution, she is ineligible for asylum. Since

eligibility for asylum carries a lower burden of proof than for withholding of

removal, that claim also fails. Al Najjar, 257 F.3d at 1293. Accordingly, we deny

Arevalo Velasquez's petition seeking review of the BIA order affirming the IJ's

denial of asylum and withholding of removal.

                                III. CONCLUSION

      Arevalo Velasquez has sought our review of the BIA’s order affirming the

IJ’s denial of asylum and withholding of removal. Substantial evidence supports

the IJ’s decision that Arevalo Velasquez was not entitled to asylum. An

examination of the record does not demonstrate any specific, detailed evidence

regarding any past persecution or a well-founded fear of future persecution that

would require reversal. Because Arevalo Velasquez’s asylum claim fails, so does
                                           8
her claim for withholding of removal. Accordingly, we deny Arevalo Velasquez's

petition for review.

PETITION DENIED.




                                       9